                     

Exhibit 10.25

 

May 1, 2020

 

Francesca’s Collections, Inc.

8760 Clay Road, Suite 100

Houston, Texas 77080

Attention: Cindy Thomassee

E-Mail: [*]

Facsimile No: 713-863-0098

 

Re:Term Loan Credit Agreement, dated as of August 13, 2019 (as it may be amended
or otherwise modified from time to time, the “Credit Agreement”), among
Francesca’s Holdings Corporation, a Delaware corporation (“FHC”), the other Loan
Parties party thereto, the Lenders party thereto, and Tiger Finance, LLC, a
Delaware limited liability company, as administrative agent (the “Administrative
Agent”). Unless otherwise defined herein, all terms used herein which are
defined in the Credit Agreement shall have the meaning assigned to such terms in
the Credit Agreement.

 

Ladies and Gentlemen:

 

1.             Borrower Request. The Borrowers have advised the Administrative
Agent and the Lenders that the opinion to be delivered by Ernst & Young LLP (the
“Auditor”) with respect to the audited financial statements of FHC and its
consolidated Subsidiaries for the fiscal year ending February 1, 2020
(collectively with the related audit opinion of the Auditor, the “2020 Audited
Financial Statements”) will contain a “going concern” opinion or like
qualification as a result of FHC and its consolidated subsidiaries’ liquidity
position for the next twelve months, which shall cause the Borrowers to fail to
comply with Section 5.01(a) of the Credit Agreement (the “Going Concern
Default”). The Borrowers have also advised the Administrative Agent that due to
conditions relating to the COVID-19 crisis in the United States, the Loan
Parties are not paying rent on their leased locations for the months of April,
May and June, 2020, which is a failure of the Loan Parties to perform their
respective obligations under certain material agreements to which they are a
party and a breach of clause (ii) of Section 5.07 of the Credit Agreement (such
non-payment of rent, the “Rent Default”, and together with the Going Concern
Default, the “Specified Defaults”). The Borrowers have requested that the
Administrative Agent enter into this letter agreement (this “Letter Agreement”)
to waive any Default or Event of Default pursuant to clause (e) of Article 7 of
the Credit Agreement solely as a result of the Specified Defaults.

 

2.             Limited Waiver. In reliance on the representations by the Loan
Parties contained in this Letter Agreement, the Administrative Agent and the
Lenders hereby agree to waive any Default or Event of Default pursuant to clause
(e) of Article 7 of the Credit Agreement as a result of the Specified Defaults
solely to the extent provided herein and so long as each of the following
conditions are satisfied (each of the following, a “Specified Condition”, and,
collectively, the “Specified Conditions”):

 

(a)           the Loan Parties deliver a draft of the 2020 Audited Financial
Statements to the extent they are able to do so under any agreement between the
applicable Loan Parties and the Auditor and the final 2020 Audited Financial
Statements to the Administrative Agent and the Lenders, which in each case
comply with the applicable provisions of the Credit Agreement other than with
respect to the Going Concern Default;

 

(b)           notwithstanding anything to the contrary set forth in the Credit
Agreement and the other Loan Documents, the Borrowers deliver a Borrowing Base
Certificate (setting forth the Term Loan Borrowing Base, the Revolving Borrowing
Base, Combined Borrowing Base and Combined Borrowing Base Availability) and
supporting information, including without limitation, a 13-week cash flow
forecast and a report showing Qualified Cash and Liquidity, in each case of the
Loan Parties and their Subsidiaries, in connection therewith, together with any
additional reports with respect to the Borrowing Base as the Administrative
Agent may reasonably request on or before the third Business Day of each
calendar week (commencing with the first such date to occur hereafter), as of
the period then ended, and continues to do so until the Borrowers have had three
fiscal months during which (1) Liquidity on each day during such period is
greater than or equal to $15,000,000 and (2) sales revenue for such period are
greater than or equal to 85% of the amount set forth in the Sales Plan for such
period;

 

(c)           each Borrowing Base Certificate delivered by the Borrowers
referred to in the preceding paragraph 2(b) shall include the Specified
Borrowing Base Reserve (as defined in the Revolver Waiver (as hereinafter
defined) until such time as the Specified Borrowing Base Reserve is eliminated
or removed by the Revolving Agent; and

 


 

 

 

(d)           the Borrowers agree to not make any Borrowing Request under and as
defined in the Revolver Loan Agreement unless its Qualified Cash after giving
effect to such Borrowing Request and the use of proceeds thereof shall be less
than $3,000,000 or the Administrative Agent and the Revolver Agent otherwise
agree.

 

It is understood that the Loan Parties’ failure to comply with any of the
Specified Conditions set forth in this Section 2 shall constitute an immediate
Event of Default under Article 7 of the Credit Agreement.

 

Notwithstanding anything herein to the contrary, the waiver of the Rent Default
is solely as a result of the Loan Parties’ non-payment of rent on the Loan
Parties’ leased locations for the months of April, May and June, 2020 and no any
other month and such waiver shall not prevent the Administrative Agent or the
Lenders from exercising any right or remedy available to it or otherwise taking
action under the Loan Documents in the event that the landlord commences an
enforcement action (including, without limitation, any lock out or other
self-help remedies commenced by a Loan Party’s landlord) against a Loan Party in
respect of such liabilities or the Rent Default.

 

Except as expressly provided herein, nothing contained herein shall be deemed a
consent to, or waiver of, any other action or inaction of the Borrowers or any
of the other Loan Parties which constitutes (or would constitute) a violation of
any provision of the Credit Agreement or any other Loan Document, or which
results (or would result) in a Default or Event of Default under the Credit
Agreement or any other Loan Document. The Administrative Agent and the Lenders
shall have no obligation to grant any future waivers, consents or amendments
with respect to the Credit Agreement or any other Loan Document, and the parties
hereto agree that the waiver provided herein shall constitute a one-time limited
waiver and shall not constitute a course of dealing among the parties or waive,
affect or diminish any right of the Administrative Agent and the Lenders to
demand strict compliance with the Credit Agreement and the other Loan Documents.

 

3.             Amendments to the Credit Agreement. To induce the Administrative
Agent and Lenders to enter into this Letter Agreement, each of the Loan Parties,
the Administrative Agent and the Lenders hereby agrees that the Credit Agreement
shall be amended as of the date hereof as follows:

 

(a)           Section 5.06(a) of the Credit Agreement shall be amended and
restated in its entirety to read in full as follows:

 

(a)           in any calendar year, the Administrative Agent may conduct up to
two field examinations at the Borrowers’ expense.

 

(b)           Section 5.12(a) of the Credit Agreement shall be amended and
restated in its entirety to read in full as follows:

 

(a)           in any calendar year, the Administrative Agent may conduct up to
two Inventory appraisals at the Borrowers’ expense.

 

4.             Representations and Warranties; Ratifications and Affirmations of
the Loan Parties. To induce the Administrative Agent and the Lenders to enter
into this Letter Agreement, each of the Loan Parties hereby represents and
warrants to the Administrative Agent and the Lenders as follows:

 

(a)           After giving effect to this Letter Agreement, each representation
and warranty of each of the Loan Parties contained in the Credit Agreement and
the other Loan Documents is true and correct in all material respects on and as
of the date hereof, except (i) to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of
the date hereof, such representations and warranties are true and correct in all
material respects as of such specified earlier date, and (ii) to the extent that
any such representation and warranty is expressly qualified by materiality or by
reference to Material Adverse Effect, such representation and warranty (as so
qualified) is true and correct in all respects.

 

(b)           After giving effect to this Letter Agreement, no Event of Default
exists.

 



 

 

 

(c)           The execution, delivery and performance by each Loan Party of this
Letter Agreement: (a) are within such Loan Party’s limited liability company,
limited partnership or corporate power, as applicable, (b) have been duly
authorized by all necessary limited liability company, limited partnership or
corporate action, as applicable, (c) require no action by or in respect of, or
filing with, any governmental body, agency or official, except such as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (d) do not
violate any Requirement of Law applicable to such Loan Party or any of its
Subsidiaries, (e) do not constitute a default under any material agreement
binding upon the Loan Parties, except such as, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, and (f)
will not result in the creation or imposition of any Lien upon any of the assets
of the Loan Parties except for Permitted Encumbrances and Liens created pursuant
to the Loan Documents.

 

(d)           This Letter Agreement constitutes the valid and binding obligation
of the Loan Parties enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Each of the Loan Parties hereby expressly (x) ratifies and affirms its
obligations under the Credit Agreement and the other Loan Documents to which it
is a party and (y) acknowledges the validity, enforceability and binding effect
against such Loan Party of the Credit Agreement and each other Loan Document to
which such Loan Party is a party, in each case, as amended or otherwise modified
hereby

 

5.             Conditions Precedent. The effectiveness of this Letter Agreement
is subject to the Administrative Agent’s receipt of (a) executed counterparts of
this Letter Agreement from each Loan Party, (b) an executed copy of a letter
agreement in form and substance reasonably satisfactory to the Administrative
Agent from the requisite Revolver Agent and Revolver Lenders under the Revolver
Loan Agreement waiving the Specified Defaults and any related default or event
of default under the Revolver Loan Agreement as a result thereof (the “Revolver
Waiver”) and (c) a consent fee of $25,000 paid by the Borrowers for the account
of the Administrative Agent.

 

6.             Miscellaneous. The parties hereto hereby agree that (a) this
Letter Agreement may be executed in counterparts, and all parties need not
execute the same counterpart; however, no party shall be bound by this Letter
Agreement until a counterpart hereof has been executed by each of the Loan
Parties, the Administrative Agent and the Lenders; by fax or other electronic
transmission (e.g., “.pdf”) shall be effective as originals, (b) THIS LETTER
AGREEMENT REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES REGARDING THE MATTERS
SET FORTH HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES AND THAT THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES, (c) this Letter Agreement
constitutes a “Loan Document” under and as defined in Section 1.01 of the Credit
Agreement, and (d) this Letter Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

Please evidence your agreement to each of the provisions of this Letter
Agreement by executing a counterpart hereof where indicated and returning a
fully executed counterpart.

 

[Signature Pages Follow]

 



 

 

 

THE BORROWERS: FRANCESCA’S SERVICES CORPORATION       By:  /s/ Andrew Clarke    
Name: Andrew Clarke   Title:   President and Chief Executive Officer          
FRANCESCA’S COLLECTIONS, INC.       By: /s/ Andrew Clarke     Name: Andrew
Clarke   Title:   President and Chief Executive Officer       OTHER LOAN
PARTIES: FRANCESCA’S HOLDINGS CORPORATION       By: /s/ Andrew Clarke     Name:
Andrew Clarke   Title:   President and Chief Executive Officer          
FRANCESCA’S LLC       By: /s/ Andrew Clarke     Name: Andrew Clarke  
Title:   President and Chief Executive Officer

 

 

 

[Signature Page to Letter Agreement – Francesca’s] 



 

 



 

ADMINISTRATIVE AGENT: tiger finance, llc       By:  /s/ Robert DeAngelis    
Name: Robert DeAngelis   Title: Executive Managing Director

 

 

 

[Signature Page to Letter Agreement – Francesca’s]



 

 

 

LENDER: tiger finance, llc       By:  /s/ Robert DeAngelis     Name: Robert
DeAngelis   Title: Executive Managing Director   

 

 

 



[Signature Page to Letter Agreement – Francesca’s]



 

 